DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  
Drawings
The drawings received on November 21, 2018 are accepted by the Examiner.

This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on November 21, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-20  the phrase “green access schema” is recited. However, further review of applicant’s specification describes, see the specification paragraph [0034], a new access schema (green) is provided for the target version (e.g., V2) in parallel with the current access schema (blue) used by the source version (e.g., V1, also referred to as source.  The specification does not give clear reason as to why the terms green and blue are used to describe the new and the current schemas.    
Regarding claims 2-4, 9-11, 16-18 “blue access schema” is recited. However, further review of applicant’s specification describes, see the specification paragraph [0034], a new access schema (green) is provided for the target version (e.g., V2) in parallel with the current access schema (blue) used by the source version (e.g., V1, also referred to as source.  The specification does not give clear reason as to why the terms green and blue are used to describe the new and the current schemas.  For prior art purpose, Examiner considers the recited green access schema as a new access schema and blue access schema as the current access schema, respectively.   

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Biewald et al.  (US 20150106140 A1) in view of Herrmann et al. (Living in Parallel Realities- Co-existing Schema Version versions with a Bidirectional Database Evolution Language, 2017) further in view of Lander et al. (US 20180039494 A1).

Regarding claims 1, 8, and 15 Biewald discloses a computer-implemented method for replication of data from a first database system to a second database system during upgrade of an application that interacts with the data (see Biewald paragraph [0004], wherein the replicated database tables are used by the bridge sub-system and the original database tables are adjusted for structure and content consistent with the new version software application, deploying an upgrade sub-system and tools to complete adjustment of structure and content of the original database tables), the method being executed by one or more processors and comprising:
providing, by a deploy tool, one or more source-side clone data components in the first database system, each source-side clone data component being a copy of a respective data component (see Biewald paragraph [0004], deploying an upgrade sub-system and tools to complete adjustment of structure and content of the original database tables, thereby created new version database tables, for the new version software application, and instantiating an instance of the new version software application and connecting the new version software application to the new version database tables);
defining, by the deploy tool, a source-side … access schema in the first
database system, the source-side … access schema providing one or more views to the one or more source-side clone data components (see Biewald paragraph [0004], providing zero downtime upgrades of persistent data. One computer-implemented method includes instantiating a shadow system for a new version software application and a shadow system database schema in a database shared with a production system executing a first version software application, the shadow system database schema acting as a database connector and containing aliases pointing to tables instantiated in a production database schema associated with the production system);
providing, by a replication system and based on one or more statements received from the deploy tool, one or more consumer-side clone data components in the first database system, each consumer-side clone data component being a copy of a respective data component (see Biewald paragraph [0004], wherein the bridge database schema contains aliases pointing to each database table within the production database schema, preparing a bridge sub-system to execute as a first version software application);
defining, by a replication system and based on one or more statements received
from the deploy tool, a consumer-side … access schema in the first database system, the consumer-side … access schema providing one or more views to the one or more source-side clone data components (see Biewald paragraph [0004], wherein a compensation view is generated for database tables within the production database schema and is associated with an alias within the bridge schema, the compensation view generated for a database table normally accessed using a view); and
during execution of the upgrade, replicating, by a handler of the replication
system, data from at least one source-side data component to a respective consumer-side component (see Biewald paragraph [0004], replicating database tables within the production database schema, wherein the replicated database tables are used by the bridge sub-system and the original database tables are adjusted for structure and content consistent with the new version software application).
Herrmann expressly discloses multiple versions of access schemas (see Herrmann page 1101, col. 1 para 2, As a proof of concept for BiDEL, we present InVerDa [10] (Integrated Versioning of Databases). InVerDa is an extension to relational DBMSes to enable true support for co-existing schema versions based on BiDEL. It allows a single database to have multiple co-existing schema versions that are all accessible at the same time).  
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Herrmann into the method of Biewald to have multiple versions of access schemas.  Here, combining Herrmann with Biewald, which are both related to system upgrades with database replication, improves Biewald by providing simple but powerful bidirectional Schema Modification Operations (SMOs) that define the evolution of both the schema and the data from one schema version to a new one (see Herrmann page 1101, col. 1 para 2]).


Lander expressly discloses the terms blue/green (see Lander paragraph [0204], blue-green deployments that reduce down time and risk by concurrently running two identical production environments referred to as blue" and "green"… first a new production environment is provisioned alongside the existing production system. The existing production environment may be referred to as the baseline system. The existing and new production environments each have a web tier, an application tier, and a database tier. Then, a small percentage of traffic (e.g., 5%) is routed to the new environment to, for example, validate a new software release. Once the new release is deemed certified and stable, traffic is routed to the new environment and the baseline environment is taken off line but not deleted in case a rollback is needed later).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lander into the method of Biewald to have revising, by the one or more computer processors, the entity indexing attributes according to the analysis.  Here, combining Lander with Biewald, which are both related system upgrading, improves Biewald by reducing down time and risk by concurrently running two identical production environments (see Lander paragraph [0048]).

Regarding claims 2, 9, and 16 Biewald discloses, after completion of the upgrade: switching an upgraded version of the application to the source-side…access schema for interacting with the one or more source-side clone data components (see Biewald paragraph [0037], Configure the upgrade and the limitations dynamically, by analyzing the deployed packages. [0049] This enables restricting the limitations to the absolute minimum necessary for the deployed packages. [0050] Smart switch [0051] The smart switch enables renaming a table which is used in parallel. [0052] Using this technique, the procedure can be shortened, as the tables do not need to be copied, they are simply renamed); and
removing a source-side…access schema, through which a previous version of the application accessed data in the first database system (see Biewald paragraph [0012], shutting down the bridge sub-system, deleting the bridge database schema and associated aliases, and deleting the replicated database tables used by the bridge sub-system).
Lander expressly discloses the terms blue/green (see Lander paragraph [0204], blue-green deployments that reduce down time and risk by concurrently running two identical production environments referred to as blue" and "green"… first a new production environment is provisioned alongside the existing production system. The existing production environment may be referred to as the baseline system. The existing and new production environments each have a web tier, an application tier, and a database tier. Then, a small percentage of traffic (e.g., 5%) is routed to the new environment to, for example, validate a new software release. Once the new release is deemed certified and stable, traffic is routed to the new environment and the baseline environment is taken off line but not deleted in case a rollback is needed later).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lander into the method of Biewald to have revising, by the one or more computer processors, the entity indexing attributes according to the analysis.  Here, combining Lander with Biewald, which are both related system upgrading, improves Biewald by reducing down time and risk by concurrently running two identical production environments (see Lander paragraph [0048]).

Regarding claims 3, 10, and 17 Biewald discloses, after completion of the upgrade: switching replication of data from the first database system to the consumer-side…access schema (see Biewald paragraph [0011], combinable with any of the previous aspects, further comprising stopping the first version software application following rolling all end users from the first version software application to the bridge sub-system); and
removing a consumer-side…access schema, through which data was replicated to in the second database system (see Biewald paragraph [0012], shutting down the bridge sub-system, deleting the bridge database schema and associated aliases, and deleting the replicated database tables used by the bridge sub-system).
Lander expressly discloses the terms blue/green (see Lander paragraph [0204], blue-green deployments that reduce down time and risk by concurrently running two identical production environments referred to as blue" and "green"… first a new production environment is provisioned alongside the existing production system. The existing production environment may be referred to as the baseline system. The existing and new production environments each have a web tier, an application tier, and a database tier. Then, a small percentage of traffic (e.g., 5%) is routed to the new environment to, for example, validate a new software release. Once the new release is deemed certified and stable, traffic is routed to the new environment and the baseline environment is taken off line but not deleted in case a rollback is needed later).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lander into the method of Biewald to have revising, by the one or more computer processors, the entity indexing attributes according to the analysis.  Here, combining Lander with Biewald, which are both related system upgrading, improves Biewald by reducing down time and risk by concurrently running two identical production environments (see Lander paragraph [0048]).

Regarding claims 4, 11, and 18 Biewald discloses, wherein the replication system triggers switching of replication of data, and removing the consumer-side…access schema based on post upgrade statements received from the deploy tool (see Biewald paragraph [0178], in step 1 of the ZDP 100, the upgrade configuration is finalized. For example, in this step, data structure change statements are computed, which database tables will receive a compensation view is derived, which tables will receive a database trigger is derived, which tables will be cloned is derived, and which tables will be "smart switched" is derived. This information is transmitted to the configuration of a zero downtime procedure (ZDP) engine (refer to FIG. 10).
Lander expressly discloses the terms blue/green (see Lander paragraph [0204], blue-green deployments that reduce down time and risk by concurrently running two identical production environments referred to as blue" and "green"… first a new production environment is provisioned alongside the existing production system. The existing production environment may be referred to as the baseline system. The existing and new production environments each have a web tier, an application tier, and a database tier. Then, a small percentage of traffic (e.g., 5%) is routed to the new environment to, for example, validate a new software release. Once the new release is deemed certified and stable, traffic is routed to the new environment and the baseline environment is taken off line but not deleted in case a rollback is needed later).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lander into the method of Biewald to have revising, by the one or more computer processors, the entity indexing attributes according to the analysis.  Here, combining Lander with Biewald, which are both related system upgrading, improves Biewald by reducing down time and risk by concurrently running two identical production environments (see Lander paragraph [0048]).

Regarding claims 5, 12, and 19 Biewald discloses, wherein the source-side….access schema comprises a replication trigger for replicating data to the second database system (see Biewald paragraph [0178], in step 1 of the ZDP 100, the upgrade configuration is finalized. For example, in this step, data structure change statements are computed, which database tables will receive a compensation view is derived, which tables will receive a database trigger is derived, which tables will be cloned is derived, and which tables will be "smart switched" is derived. This information is transmitted to the configuration of a zero downtime procedure (ZDP) engine (refer to FIG. 10).
Lander expressly discloses the terms blue/green (see Lander paragraph [0204], blue-green deployments that reduce down time and risk by concurrently running two identical production environments referred to as blue" and "green"… first a new production environment is provisioned alongside the existing production system. The existing production environment may be referred to as the baseline system. The existing and new production environments each have a web tier, an application tier, and a database tier. Then, a small percentage of traffic (e.g., 5%) is routed to the new environment to, for example, validate a new software release. Once the new release is deemed certified and stable, traffic is routed to the new environment and the baseline environment is taken off line but not deleted in case a rollback is needed later).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Lander into the method of Biewald to have revising, by the one or more computer processors, the entity indexing attributes according to the analysis.  Here, combining Lander with Biewald, which are both related system upgrading, improves Biewald by reducing down time and risk by concurrently running two identical production environments (see Lander paragraph [0048]).
Biewald discloses wherein a data schema of the first database system comprises a trigger for copying data from an original clone data component to at least one source-side data component (see Biewald paragraph [0178], in step 1 of the ZDP 100, the upgrade configuration is finalized. For example, in this step, data structure change statements are computed, which database tables will receive a compensation view is derived, which tables will receive a database trigger is derived, which tables will be cloned is derived, and which tables will be "smart switched" is derived. This information is transmitted to the configuration of a zero downtime procedure (ZDP) engine (refer to FIG. 10).

Regarding claims 7 and 14, Biewald discloses, wherein the one or more source-side data components comprise one or more of a clone column, and a clone table (see Biewald paragraph [0037], Live Clone [0054] The live clone enables creating a consistent copy of a table in parallel to productive use. [0055] Puts less tables to read-only but a copy of the table is needed and trigger replication between them, see Biewald paragraph [0178], in step 1 of the ZDP 100, the upgrade configuration is finalized. For example, in this step, data structure change statements are computed, which database tables will receive a compensation view is derived, which tables will receive a database trigger is derived, which tables will be cloned is derived, and which tables will be "smart switched" is derived. This information is transmitted to the configuration of a zero downtime procedure (ZDP) engine (refer to FIG. 10).


Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164